Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Woodson #45236 on 7/29/2021.
The application has been amended as follows: 
  (Currently amended) A virtualization server comprising:
a memory and a processor cooperating with the memory to operate a virtual session controller configured to 
assign virtual sessions to a plurality of different client devices, each virtual session having a respective user profile associated therewith stored at a cloud computing service, the cloud computing service being distributed over a plurality of different geographic locations and configured to store the user profiles and backups thereof at different geographic locations, 
	maintain a respective unique access token associated with each user profile separate from the client devices, 
	relay the access tokens to a cloud computing service, 

	synchronize changes to the user profiles stored at the cloud computing service responsive to the user sessions based upon the respective access tokens.

  (Original) The virtualization server of claim 1 wherein the virtual session controller is remotely located from the client devices.

  (Original) The virtualization server of claim 1 wherein the virtual session controller is on-premises with respect to the client devices.

  (Original) The computing system of claim 1 wherein the cloud computing service is distributed over a plurality of different geographic locations and stores the user profiles at the different geographic locations based upon locations of respective users.

  (Cancelled).

  (Previously presented) The computing system of claim 1 wherein the cloud computing service stores the user profiles as binary data in a single entity in a database.

  (Original) The computing system of claim 1 wherein the virtual sessions comprise at least one of virtual desktop sessions and virtual application sessions.

  (Currently amended) A method comprising:
	operating a virtual session controller to 
	assign virtual sessions to a plurality of different client devices, each virtual session having a respective user profile associated therewith stored at a cloud computing service, the cloud computing service being distributed over a plurality of different geographic locations and configured to store the user profiles and backups thereof at different geographic locations,
	maintain a respective unique access token associated with each user profile separate from the client devices, 
	relay the access tokens to a cloud computing service,
	receive the user profiles from the cloud computing service responsive to the unique access tokens, and
	synchronize changes to the user profiles stored at the cloud computing service responsive to the user sessions based upon the respective access tokens.

  (Original) The method of claim 8 wherein the virtual session controller is remotely located from the client devices.

(Original) The method of claim 8 wherein the virtual session controller is on-premises with respect to the client devices.

(Cancelled).

(Original) The method of claim 8 wherein the cloud computing service is distributed over a plurality of different geographic locations and stores the user profiles and backups thereof at different geographic locations.

(Previously presented) The method of claim 8 wherein the cloud computing service stores the user profiles as binary data in a single entity in a database.

(Original) The method of claim 8 wherein the virtual sessions comprise at least one of virtual desktop sessions and virtual application sessions.

(Currently amended) A non-transitory computer-readable medium having computer-executable instructions for causing a processor to perform steps comprising:
	operating a virtual session controller to 
	assign virtual sessions to a plurality of different client devices, each virtual session having a respective user profile associated therewith stored , the cloud computing service being distributed over a plurality of different geographic locations and configured to store the user profiles and backups thereof at different geographic locations,
	maintain a respective unique access token associated with each user profile separate from the client devices, 
	relay the access tokens to a cloud computing service,
	receive the user profiles from the cloud computing service responsive to the unique access tokens, and
	synchronize changes to the user profiles stored at the cloud computing service responsive to the user sessions based upon the respective access tokens.

(Original) The non-transitory computer-readable medium of claim 15 wherein the virtual session controller is remotely located from the virtual session agent.

(Original) The non-transitory computer-readable medium of claim 15 wherein the virtual session controller is on-premises with respect to the client devices.

(Cancelled).

(Original) The non-transitory computer-readable medium of claim 15 wherein the cloud computing service is distributed over a plurality of different 

(Previously presented) The non-transitory computer-readable medium of claim 15 wherein the cloud computing service stores the user profiles as binary data in a single entity in a database. 

Please cancel claims 5, 11, 18.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-10, 12-17, 19-20 are allowable over the prior art of record: the closest prior art of record (Pappas et al. U.S. patent application publication 20120072898) does not teach or suggest in detail "assign virtual sessions to a plurality of different client devices, each virtual session having a respective user profile associated therewith stored at a cloud computing service, the cloud computing service being distributed over a plurality of different geographic locations and configured to store the user profiles and backups thereof at different geographic locations, maintain a respective unique access token associated with each user profile separate from the client devices, relay the access tokens to a cloud computing service, receive the user profiles from the cloud computing service responsive to the unique access tokens, and synchronize changes to the user profiles stored at the cloud computing service responsive to the user sessions based 
Pappas teaches the method involves receiving request messages from a service computing device to initialize or continue visualization of computers in the computing device. A license computing device determines whether the service computing device is authorized to continue virtualization of the computers. A reply message is send to the service computing device in response to determination, and the virtualization of the computers is continued for predetermined time based on the reply message. Whereas, stated above, Applicant's claimed invention states "assign virtual sessions to a plurality of different client devices, each virtual session having a respective user profile associated therewith stored at a cloud computing service, the cloud computing service being distributed over a plurality of different geographic locations and configured to store the user profiles and backups thereof at different geographic locations, maintain a respective unique access token associated with each user profile separate from the client devices, relay the access tokens to a cloud computing service, receive the user profiles from the cloud computing service responsive to the unique access tokens, and synchronize changes to the user profiles stored at the cloud computing service responsive to the user sessions based upon the respective access tokens." So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case 10728343. Examiner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NINOS DONABED/Primary Examiner, Art Unit 2444